UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------   X
KEVIN DOWNS,                                             5/22/19

       Plaintiff,
                                            18-cv-10337 (JSR)
               -v-
                                            MEMORANDUM ORDER
OATH INC.,

       Defendant.
-----------------------------------   X


JED S. RAKOFF, U.S.D.J.

     Plaintiff Kevin Downs brings a one-count complaint against

defendant Oath Inc. Now before the Court are the parties' cross-

motions for summary judgment. Downs moves for summary judgment

on the issue of liability, and Oath moves for summary judgment

on its defense of statutory immunity under the Digital

Millennium Copyright Act. For the reasons below, Downs's motion

is denied, Oath's motion is granted, and the case is dismissed.

                           Background

     Kevin Downs is a professional photographer who does

freelance work for the New York Daily News. Defendant Oath

Inc.'s Response to Plaintiff's Statement Pursuant to Local Rule

56.1, at i 1 ("Oath 56.1 Counterstatement"), ECF No. 35. Oath

Inc. is the owner and operator of HuffPost, which is a media

brand with a website at www.huffingtonpost.com. Plaintiff's

Opposition to Defendant's Statement Pursuant to Rule 56.1, at

i 2 ("Downs 56.1 Counterstatement"), ECF No. 39.
     On January 29, 2017, Downs photographed a group of

individuals at JFK Airport who were protesting President Trump's

"Travel Ban" (i.e., Executive Order 13769). Oath 56.1

Counterstatement 1 20. On the same day, Downs licensed his

photograph to the New York Daily News, which published it with

an article titled "Federal judge grants emergency stay to thwart

Trump's refugee ban and halt deportations." Id. 1 23. The next

day, an article was posted to www.huffingtonpost.com with the

title: "Trump's Disastrous Week of Presidency: The Chinese

Exclusion Act and the Muslim Ban." Id. 1 24. The article - which

contained commercial advertisements - used Downs's photograph

without his permission. Id. 11 25, 26, 35.

     The article was not written by a HuffPost employee;

instead, it was written and uploaded by Grace Ji-Sun Kim, who

was a participant on HuffPost's "contributor" platform. Id.

1 29. The contributor platform, which HuffPost operated between

2005 and 2018, included over 100,000 contributors who self-

published blog posts. Downs 56.1 Counterstatement 11 3, 8.

Contributors were neither employed nor paid by HuffPost, and

they were able to publish articles directly on HuffPost without

editorial review.   Id. 11 4, 9. Contributors were required to

agree to terms and conditions prohibiting them from uploading

copyrighted material, id. 11 6-7, and after articles were


                                  2
published, HuffPost editors would screen them for offensive or

illegal content, Oath 56.1 Counterstatement           ~   7. HuffPost

editors would also index articles, change articles' headlines,

and copy edit articles' text. Id.

     The day after Kim posted her article, a HuffPost editor

named Chloe Cohn screened the article for offensive or unlawful

content. Downs 56.1 Counterstatement        ~    24. Cohn also added

content tags to the article's metadata and a "related video"

link beneath the article. Id. According to Victor Brand, who was

Standards Editor for HuffPost at the time the article was

published, the edit history of the article shows that the

article included Downs's photograph at the time Kim uploaded it.

Brand Deel.   ~   9, ECF No. 26. The edit history also shows that

Cohn did not edit the text of Kim's article. Id.            ~   15. Attached

to Brand's declaration are screenshots of the article's edit

history that support his statements. See ECF No. 26, Ex. 3.

     Downs registered his copyright in his photograph on January

2, 2018, Oath 56.1 Counterstatement     ~       45, and he filed the

instant action on November 7, 2018, ECF No. 1. Downs brings a

single claim for copyright infringement. ECF No. 11, at~~ 15-

19. Oath answered and raised a battery of affirmative defenses,

including, as relevant here, statutory immunity under the




                                    3
Digital Millennium Copyright Act       ("DMCA"), absence of volitional

conduct, fair use, and laches. ECF No. 15, at 11 2-18.

     Now before the Court are the parties' cross-motions for

summary judgment. Downs moves for summary judgment on the issue

of liability, and he also moves to dismiss Oath's affirmative

defenses. ECF No. 27. Oath moves for summary judgment on its

statutory immunity defense. ECF No. 22. Each party opposes the

other's motion. ECF Nos. 34, 38.

                       Standard of Review

     Under Rule 56(a) of the Federal Rules of Civil Procedure, a

"court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." "The movant

bears the burden of demonstrating the absence of a genuine

dispute of fact, and, to award summary judgment, the court must

be able to find after drawing all reasonable inferences in favor

of a non-movant that no reasonable trier of fact could find in

favor of that party." Palmer/Kane LLC v. Rosen Book Works LLC,

204 F. Supp. 3d 565, 568   (S.D.N.Y. 2016) . 1 "[T]here is no issue

for trial unless there is sufficient evidence favoring the



1 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                   4
nonmoving party for a jury to return a verdict for that party.

If the evidence is merely colorable, or is not significantly

probative, summary judgment may be granted." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249-50 (1986).

                               Analysis

      To establish copyright infringement, "two elements must be

proven:    (1) ownership of a valid copyright, and (2) copying of

constituent elements of the work that are original." Feist

Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361

(1991). The parties agree that Downs has satisfied both of these

elements. However, the parties dispute whether Oath is

nevertheless entitled to immunity under 17 U.S.C. § 512(c),

which is one of the "safe harbor" provisions in the DMCA. 2

     Under§ 512(c), service providers may avoid liability for

copyright infringement that occurs "by reason of the storage at

the direction of a user of material that resides on a system or

network controlled or operated by or for the service provider."

17 U.S.C. § 512(c) (1). As relevant here, § 512(c) 's safe harbor

applies only if a service provider:

     (A)    (i) does not have actual      knowledge that the
            material or an activity using the material on the
            system or network is infringing;


2 Because the Court finds that Oath is entitled to statutory
immunity, it does not address Oath's other affirmative defenses.

                                  5
           (ii) in the absence of such actual knowledge, is
           not aware of facts or circumstances from which
           infringing activity is apparent; or

            (iii) upon obtaining such knowledge or awareness,
           acts expeditiously to remove, or disable access to,
           the material;

      (B) does not receive a financial benefit directly
      attributable to the infringing activity, in a case in
      which the service provider has the right and ability to
      control such activity; and

       (C) upon notification of claimed infringement .    . ,
      responds expeditiously to remove, or disable access to,
      the material that is claimed to be infringing or to be
      the subject of infringing activity.

Id.

      Oath argues that it has satisfied each of the above

requirements (as well as other requirements not at issue here)

and that it is therefore entitled to immunity as a matter of

law. See Memorandum of Law in Support of Defendant's Motion for

Summary Judgment Regarding Entitlement to DMCA Safe Harbor 6-17

("Oath SJ Mem."), ECF No. 23; Defendant Oath Inc.'s Memorandum

of Law in Opposition to Plaintiff's Motion for Summary Judgment

on Liability Against Defendant for Copyright Infringement under

17 U.S.C. § 501, at 6-18   ("Oath SJ Opp."), ECF No. 34. Downs

argues that Oath has failed to meet its burden - and, indeed,

has failed to create a triable issue - as to three of the above

requirements. See Memorandum of Law in Support of Plaintiff's

Motion for Summary Judgment on Liability Against Defendant for


                                 6
Copyright Infringement under 17 U.S.C. § 501, at 8-12              ("Downs SJ

Mem."), ECF No.     28; Memorandum of Law in Opposition to

Defendant's Motion for Summary Judgment Regarding DMCA Safe

Harbor 5-10     ("Downs SJ Opp."), ECF No.    38.   3



      First, Downs argues, the infringement here did not occur

"by reason of .         storage at the direction of a user," 17

U.S.C.   §   501(c)(l), because Cohn, rather than Kim, was

responsible for publication of the HuffPost article with Downs's

photograph. See Reply Memorandum of Law in Support of

Plaintiff's Motion for Summary Judgment on Liability Against

Defendant for Copyright Infringement under 17 U.S.C. § 501, at

4-6   ("Downs SJ Reply"), ECF No.   42. Second, Downs argues, Cohn

was "aware of facts or circumstances from which infringing

activity [wa]s apparent," 17 U.S.C.     §    512(c) (1) (A) (ii)   - i.e.,

Cohn had "red flag" knowledge of infringement - because the

photograph in Kim's article had a New York Daily News photo




3 Downs argued in his moving and opposition papers that Oath
failed to designate or identify an agent to receive notices of
infringement, as is required by 17 U.S.C. § 512(c) (2). See Downs
SJ Mem. 9-10; Downs SJ Opp. 5-7. This argument, however, was
predicated on a simple misunderstanding of HuffPost's ownership
history. See Oath SJ Opp. 9 (explaining that Oath did not exist
when Kim's article was posted and that AOL Inc. - HuffPost's
owner and operator at the time - had a registered DMCA agent).
Accordingly, Downs has since abandoned his argument that Oath
failed to designate or identify an agent. See Transcript dated
May 17, 2019, at 23:15-20.

                                    7
credit. See Downs SJ Opp. 9-10; Downs SJ Reply 6-7. And third,

Downs argues, HuffPost "receive[d] a financial benefit directly

attributable to the infringing activity, in a case in which [it]

ha[d] the right and ability to control such activity," 17 U.S.C.

§ 512 (c) (1) (B), because commercial advertisements appeared on

the face of Kim's article. See Downs SJ Mem. 11-12; Downs SJ

Opp. 10.

     For the reasons discussed herein, the Court concludes that

each of Downs's arguments is unavailing and Downs has failed to

create a genuine dispute as to any of the above requirements.

Accordingly, Oath is entitled to immunity as a matter of law

under the safe harbor in§ 512(c).

I.   By Reason of Storage at the Direction of a User

     "The§ 512(c) safe harbor is only available when the

infringement occurs 'by reason of the storage at the direction

of a user of material that resides on a system or network

controlled or operated by or for the service provider.'" Viacom

Int'l, Inc. v. YouTube, Inc., 676 F.3d 19, 38   (2d Cir. 2012)

(quoting 17 U.S.C. § 512 (c) (1)). This requirement that

infringement occur "by reason of" user storage is not intended

to place a strict "limitation on the ability of a service

provider to modify user-submitted material." Id. at 39; see id.

("[W]e conclude that§ 512(c) is clearly meant to cover more


                                 8
than mere electronic storage lockers."). Instead, while the safe

harbor requires some causal connection between user storage and

the alleged infringement, the Second Circuit has explained that

"the§ 512(c) safe harbor extends to software functions

performed [by the service provider] for the purpose of

facilitating access to user-stored material." Id.

     Oath argues that the alleged infringement at issue here

occurred by reason of user storage because Kim added Downs's

photograph to her article. See Oath SJ Mem. 10-12; Oath SJ Opp.

9-14. Moreover, Oath contends, the safe harbor applies even

though HuffPost screened articles for offensive and illegal

content, and even though Cohn added content tags and a related

video link to Kim's article. See Oath SJ Opp. 10-12. Oath points

to the Ninth Circuit's decision in Ventura Content, Ltd. v.

Motherless, Inc., in which the court held that infringement

occurred by reason of user storage even though the defendant

website operator screened out illicit and apparently infringing

material. 885 F.3d 597, 607-08   (9th Cir. 2018). Oath contrasts

Ventura with Mavrix Photographs, LLC v. Livejournal, Inc., in

which the court held that there was a triable issue as to

whether infringement occurred by reason of user storage where

the defendant website's moderators "review[ed] submissions and

publicly post[ed] only about one-third of submissions." 873 F.3d


                                 9
1045, 1056 (9th Cir. 2017). Because Kim's article was posted

directly to HuffPost and Cohn conducted only cursory screening

and modification, Oath argues, the instant case is closer to

Ventura than it is to Mavrix. See Oath SJ Opp. 11.

     Downs responds that the alleged infringement did not occur

by reason of user storage. See Downs SJ Reply 4-6. First, Downs

argues, there is no evidence that Kim, rather than Cohn, added

the photograph to the article. Id. at 4. In fact, Downs

suggests, it is "likely that [Cohn] added the Photograph" to

Kim's article because Cohn also added content tags and a related

video link. Id.   (emphasis added). Second, Downs argues, even if

Kim added the photograph, Cohn "ultimately optimized and

substantively enhanced the Article.        [and] made the Article

ready for mass publication to audiences worldwide." Id. at 4-5.

Downs contends that Cohn "made editorial decisions as to what

articles were indexed and which were not," and that Kim's

article was therefore "subject to a selection process by virtue

of Cohn's optimization for Google search indexing." Id. at 5.

     Beginning with the issue of who added the photograph to the

article, the undisputed evidence demonstrates that it was Kim,

not Cohn. As noted above, Oath has put forth screenshots of the

article's edit history, see ECF No. 26, Ex. 3, as well as a

sworn declaration from Victor Brand, who was Standards Editor


                                 10
for HuffPost at the time the article was published, Brand Deel.

~   9. Downs, in opposition, has offered nothing more than

speculation that Cohn may have added the photograph because she

added a video link as well. See Downs SJ Reply 4. This is

insufficient to create a genuine dispute as to whether Kim added

the photograph (not to mention grossly inadequate to support

Downs's claim that Cohn "likely" added the photograph).

Moreover, while Downs complains that Oath failed to submit

supportive affidavits from Cohn and "Chin" - by whom Downs

presumably means Kim - Downs could have deposed these

individuals himself, and he chose not to. See id. at 4 n.2.

      Moving to the question of whether Cohn's cursory screening

and modification place Kim's article outside of the safe

harbor's protections, the case law supports Oath's position over

Downs's. As the Tenth Circuit explained in BWP Media USA, Inc.

v. Clarity Digital Group, LLC, "if the infringing content has

merely gone through a screening or automated process, the

[service provider] will generally benefit from the safe harbor's

protection." 820 F.3d 1175, 1181 (10th Cir. 2016); see Ventura,

885 F.3d at 607-08   (discussed above); cf. Costar Grp.,   Inc. v.

LoopNet,   Inc., 373 F.3d 544, 556 (4th Cir. 2004)   (service

provider not liable for infringement where employees conducted

"cursory" reviews of user-uploaded photographs for copyrighted


                                 11
and irrelevant material). Mavrix - the only case on which Downs

relies - is distinguishable, as the defendant there chose a

small subset of user submissions to post publicly. 873 F.3d at

1056. Here, contributors like Kim published their articles

directly to HuffPost.

     Moreover, the addition of content tags does not deprive

Oath of immunity under§ 512(c). As the Second Circuit explained

in Viacom, "the§ 512(c) safe harbor extends to software

functions performed for the purpose of facilitating access to

user-stored material." 676 F.3d at 39. This is the precise

purpose of content tags. Indeed, Viacom approvingly cited to Io

Group, Inc. v. Veoh Networks, Inc., in which the court held that

infringing content was stored at the direction of the user even

though the defendant website's employees sometimes added content

tags after users uploaded videos. 586 F. Supp. 2d 1132, 1140,

1146-48 (N.D. Cal. 2008). Similarly, in UMG Recordings, Inc. v.

Shelter Capital Partners LLC, the Ninth Circuit held that

"§ 512(c) encompasses the access-facilitating processes that

automatically occur when a user uploads a video to [defendant's

website]," 718 F.3d 1006, 1016 (9th Cir. 2013), even though

these access-facilitating processes included the assignment of

content tags, see UMG Recordings, Inc. v. Veoh Networks Inc.,

665 F. Supp. 2d 1099, 1109 (C.D. Cal. 2009).


                               12
      Based on these cases - and the other considerations

discussed above - the Court concludes that Downs has not created

a triable issue as to whether the alleged infringement occurred

by reason of user storage. The undisputed evidence demonstrates

that Kim added the photograph to the article. And Cohn's cursory

screening and modification of Kim's article do not place the

article outside of the protections of§ 512(c).

II.   Red Flag Knowledge

      "[I]n order to be disqualified from the benefits of the

safe harbor by reason of red flag knowledge under

§ 512 (c) (1) (A) (ii), the service provider must have actually

known facts that would make the specific infringement claimed

objectively obvious to a reasonable person." Capitol Records,

LLC v. Vimeo, LLC, 826 F.3d 78,   93 (2d Cir. 2016). "The

hypothetical reasonable person to whom infringement must be

obvious is an ordinary person - not endowed with specialized

knowledge or expertise concerning .       the laws of copyright."

Id. at 93-94. Moreover, while statutory immunity is an

affirmative defense, "the burden falls on the copyright owner to

demonstrate that the service provider acquired knowledge of the

infringement, or of facts and circumstances from which

infringing activity was obvious, and failed to promptly take

down the infringing matter, thus forfeiting its-right to the


                                  13
safe harbor." Id. at 95; see id.    ("The plaintiff is, of course,

entitled to take discovery of the service provider to enable it

to make this showing.").

     Downs argues that Cohn had red flag knowledge of

infringement because the photograph in Kim's article had a New

York Daily News credit. See Downs SJ Opp. 9-10; Downs SJ Reply

6-7. "It is simply not plausible," Downs contends, "that a

HuffPost professional would think that an unpaid contributor

such as Kim had authority from the Daily News    (or a professional

photojournalist) to post a photograph that was published just

one day before by HuffPost's competitor in the news industry."

Downs SJ Reply 7; see id. at 6 ("Any trained professional in

Cohn's position should have known that the photograph was

infringing based on the attribution to New York Daily News."

(capitalization omitted)).

    As Oath explains, however, immunity under the DMCA's safe

harbor does not depend on whether a "HuffPost professional" or a

"trained professional in Cohn's position" would or should have

known that the photograph in Kim's article was infringing.

Instead, immunity depends on whether the infringement would have

been "obvious to a reasonable person        . not endowed with

specialized knowledge or expertise concerning .      . the laws of




                               14
copyright." Capitol Records, 826 F.3d at 93-94. Here, the Court

concludes that infringement would not have been so obvious.

     The Court's analysis on this issue is guided by the Second

Circuit's decision in Capitol Records, which is closely on

point. There, defendant Vimeo operated a website to which users

uploaded videos. Id. at 81. Vimeo's employees would "identify

some videos with a 'like' sign, occasionally prepare commentary

on a video, offer technical assistance to users, participate in

forum discussions, and at times inspect videos suspected of

violating Vimeo's policies." Id. at 84. Unhappy with the

unauthorized use of sound recordings in user-uploaded videos,

record and music publishing companies sued Vimeo for

infringement. Id. at 81. Plaintiffs argued that Vimeo had red

flag knowledge of infringement in cases where an employee viewed

a "video containing all or virtually all of a recognizable,

copyrighted song." Id. at 93.

     The Second Circuit rejected plaintiffs' argument for

several reasons. As relevant here, the court explained that an

"employee's viewing might have been brief," such that the

employee did not ascertain that the video contained a

copyrighted audio recording. Id. at 96. Furthermore, the court

continued, the employee might not have been aware that the video

contained a copyrighted audio recording because the employee


                                15
might have been viewing the video for "many different business

purposes," such as "classification by subject matter" or

"sampling to detect inappropriate obscenity or bigotry." Id. And

even assuming that the employee was aware of the copyrighted

recording, the court concluded that the employee could not be

expected to distinguish between infringements, on the one hand,

and fair or authorized uses, on the other. See id. at 97.

    Applying this reasoning to the instant case, the Court

holds that HuffPost did not have red flag knowledge of the

alleged infringement in Kim's article. As in Capitol Records,

Cohn's viewing of Downs's photograph may have been brief. And as

in Capitol Records, Cohn was viewing Kim's article for multiple

purposes, including subject matter classification and screening

for offensive content. It is of course possible that Cohn saw

the New York Daily News photo credit, but Capitol Records makes

clear that this possibility is not enough to create a triable

issue as to red flag knowledge. Instead, "the burden £[ell] on

[Downs] to demonstrate that [Cohn] acquired knowledge of .

facts and circumstances from which infringing activity was




                               16
 obvious," id. at 95, and Downs failed to take discovery or

 otherwise adduce evidence sufficient to make this showing.    4


        Moreover,   even if Downs showed that Cohn was aware of the

 New York Daily News photo credit, Capitol Records suggests that

 Oath still would be entitled to summary judgment on the issue of

 red flag knowledge. Although the fair use and licensing issues

 raised by the inclusion of a sound recording in a video are not

 identical to those raised by the inclusion of a photograph in a

 blog post, the Court does not see how Cohn, any more than the

 employees in Capitol Records,     could be expected to distinguish

 between infringements and fair or authorized uses. Accordingly,

 the Court holds that Downs has failed to create a triable issue

 as to red flag knowledge.

III.    Financial Benefit and the Right and Ability to Control

        "Apart from the foregoing knowledge provisions, the

 § 512(c)   safe harbor provides that an eligible service provider

 must   'not receive a financial benefit directly attributable to

 the infringing activity,     in a case in which the service provider

 has the right and ability to control such activity.'" Viacom,



 4 At argument, the only explanation Downs gave for failing to
 depose Cohn was that "the burden is on [Oath] to establish [its]
 defense." See Transcript dated May 17, 2019, at 5:8-9. Although
 this may be true as a general matter with respect to Oath's
 statutory immunity defense, Capitol Records makes clear that
 Downs has the burden of proving red flag knowledge.

                                    17
676 F.3d at 36 (quoting 17 U.S.C.           §   512 (c) (1) (B)). Downs argues

that Oath fails to satisfy this requirement because HuffPost

received a financial benefit from the commercial advertisements

that were visible on the face of Kim's article. See Downs SJ

Mem. 12; Downs SJ Opp. 10. Furthermore, Downs contends, Oath had

the right and ability to control Kim's article because HuffPost

"engag[ed] in human supervision and review [of] content posted

to the Website." Downs SJ Mem. 13; Downs SJ Reply 8.

     Both of these arguments fail. Beginning with the question

of whether HuffPost "receive[d] a financial benefit directly

attributable to the infringing activity," it is not enough for

Downs to show that HuffPost ran commercial advertisements on its

website. If that were sufficient, then practically every

revenue-generating website would satisfy the financial benefit

prong of 17 U.S.C.   §   512 (c) (1) (B).

     Instead, Downs must put forth evidence of a connection

between the allegedly infringing activity and the financial

benefit that HuffPost received. In Columbia Pictures Industries,

Inc. v. Fung, for example, the Ninth Circuit held that

advertising revenue met the financial benefit prong where the

defendant "promoted advertising by pointing to infringing

activity; obtained advertising revenue that depended on the

number of visitors to his sites; attracted primarily visitors


                                      18
who were seeking to engage in infringing activity .        ; and

encouraged that infringing activity." 710 F.3d 1020, 1045 (9th

Cir. 2013). In Ventura, by contrast, the court held that the

financial benefit prong was not met where the defendant "did not

advertise itself as a place to get pirated materials." 885 F.3d

at 613. Although the court recognized that the more content

hosted on defendant's website, "the more users it would attract,

and more views would lead to more advertising revenue," the

court explained that "[t]he words 'the' and 'directly' in

[§ 512 (c) (1) (B)]   . must mean that some revenue has to be

distinctly attributable to the infringing material." Id.

     Here, Downs has made no showing that the advertising

revenue HuffPost received was "distinctly attributable" to

infringing activity. There is no evidence that HuffPost

encouraged infringement, or that it promoted advertising by

pointing to infringement, or even that its users primarily

engaged in infringing conduct. To the contrary, the undisputed

evidence shows that HuffPost simply ran advertisements on user-

generated articles, some of which inevitably contained

infringing material. This case is thus much closer to Ventura

than it is to Fung. Indeed, the financial benefit analysis

likely favors Oath even more than it did the defendant in

Ventura, as the defendant in Ventura operated a website that


                                19
hosted nearly 13 million pornographic photographs and videos

that were uploaded by users. Id. at 600. The Court suspects that

infringing content was a more significant driver of advertising

revenue on the Ventura defendant's website than it was on

HuffPost's contributor platform.

     Even if the Court were to assume, arguendo, that HuffPost

"receive[d] a financial benefit directly attributable to the

infringing activity," Downs has nevertheless failed to show that

HuffPost had the "right and ability to control such activity."

As the Second Circuit has explained, the "right and ability to

control" must "require[] something more than the ability to

remove or block access to materials posted on a service

provider's website." Viacom,   676 F.3d at 38. Otherwise, the

ability to remove or block access, which is a "prerequisite to

safe harbor protection under   §   512 (c) (1) (A) (iii)   &   (C) would at

the same time be a disqualifier under      §   512 (c) (1) (B)." Id. at

37. Instead, possession of the "right and ability to control"

contemplates circumstances in which "a service provider exert[s]

substantial influence on the activities of users." Id. at 38;

see Ventura, 885 F.3d at 613 ("To have the right and ability to

control, a service provider must be able to exert 'substantial

influence' on its users' activities.").




                                   20
          Based on the evidence before the Court, Downs has failed to

create a genuine dispute as to whether HuffPost exerted

substantial influence over contributors' activities. Instead,

the undisputed evidence shows that contributors self-published

their articles directly to the website and that HuffPost engaged

in cursory screening and modification. This level of involvement

is insufficient as a matter of law to establish that HuffPost

had the "right and ability to control" infringing activity by

members of its contributor platform. Accordingly - and for the

reasons discussed above - the Court holds that Oath is not

disqualified from the DMCA's safe harbor by reason of failure to

satisfy the requirements of        §   512 (c) (1) (B)

                                  Conclusion

          In sum, the undisputed evidence shows that:       (1) the

allegedly infringing use of Downs's photograph occurred "by

reason of           . storage at the direction of a user," 17 U.S.C.

§   512 (c) (1);   (2) HuffPost was "not aware of facts or

circumstances from which infringing activity [wa]s apparent,"

id.   §    512 (c) (1) (A) (ii); and (3) Huff Post did "not receive a

financial benefit directly attributable to the infringing

activity, in a case in which [it] ha[d] the right and ability to

control such activity," id.        §   512 (c) (1) (B). Downs' s motion for




                                         21
summary judgment is therefore denied, Oath's motion for summary

judgment is granted, and the case is hereby dismissed.

     The Clerk is directed to close the entries at docket

numbers 22 and 27, and to enter judgment dismissing the case

with prejudice.

     SO ORDERED.

Dated:    New York, NY
          May   J~,   2019




                               22
